DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed February 26, 2021. In the applicant’s reply; no claims were amended and claims 1-31 were previously cancelled.  Claims 32-51 are pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on February 23, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10595807, 9814433, 10424063 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicants' amendments filed on February 26, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on September 11, 2020.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s terminal disclaimer overcome the rejections of claims 32-51 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 9-11, 13-17, 19-26, 29-32 and 35 of US Patent 10,595,807 from copending Application No. 14/761086 , and the rejection is hereby withdrawn. 
Applicant’s terminal disclaimer overcome the rejections of claims 32-51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 6-7, 13, 17, 20-22, 26, 41, 43, 45-and 47-54, of US Patent 9,814,433 of copending Application No. 14/761079, and the rejection is hereby withdrawn. 
Applicant’s terminal disclaimer overcome the rejections of Claim 32-51 on the ground of non-statutory double patenting as being unpatentable over claims 1-31 of US Patent 10,424,063 of parent Application No. 15/031,815, and the rejection is hereby withdrawn. 
Applicant’s terminal disclaimer overcome the rejections of Claims 32-51 under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Edic et al. (US PGPub US  2013/0226003 A1), hereby referred to as “Edic”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-31 were previously canceled by the applicants. 
Claims 32-51 (now renumbered as 1-20 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the apparatus of Claim 1, which specifically comprises the following features in combination with other recited limitations:
-  A vascular assessment apparatus comprising: 
- a processor communicatively coupled to a medical imaging device; and a memory storing non-transitory computer-readable instructions, which when executed, cause the processor to: 
- receive medical images of a coronary vessel tree of a subject from the medical imaging device; 
analyze at least some of the medical images to identify vessel segments of the coronary vessel tree, the identified segments being individually selectable; 
- display at least one medical image of the received medical images with the identified vessel segments for selection; 
- receive a selection of a vessel segment shown within the at least one medical image; 
- determine dimensions for the selected vessel segment using at least some of the medical images; 
- create a three-dimensional model for the selected vessel segment using the determined dimensions; 
- analyze the three-dimensional model of the selected vessel segment to determine a location of a potential stenosis; 
- calculate dimensions of the potential stenosis using at least one of the three- dimensional model or the determined dimensions for the selected vessel segment; 
- calculate a vascular parameter using the three-dimensional model for the selected vessel segment and the calculated dimensions of the potential stenosis; 
- and display the three-dimensional model including information that is indicative of the vascular parameter.
As these limitations were in claim 32, and claims 33-44 are dependent upon claim 32, and encompass the limitations specified in claim 32, thereby making them allowable subject matter as well. 

The prior art fails to teach the method of apparatus of claim 45, which specifically comprises the following features in combination with other recited limitations:

- acquire a three-dimensional model of a vessel segment of a subject, the model including volumetric dimensions of the vessel segment, the three-dimensional model being formed from at least one medical image of the vessel segment of the subject; 
- analyze the three-dimensional model of a selected vessel segment to determine a location of a potential stenosis; 
- calculate dimensions of the potential stenosis using the three-dimensional model for the selected vessel segment; 
- calculate a vascular parameter using the three-dimensional model for the selected vessel segment and the calculated dimensions of the potential stenosis; 
- and display information that is indicative of the vascular parameter in conjunction with at least one of the three-dimensional model or the at least one medical image
As these limitations were in claim 45, and claims 46-51 are dependent upon claim 45, and encompass the limitations specified in claim 45, thereby making them allowable subject matter as well. 

	Some closely related prior art references are listed previously: Edic et al. (US PGPub US  2013/0226003 A1), hereby referred to as “Edic”, Grady et al. (US PGPub US 2018/0182096), and the references cited in form PTO-1449.  None of the references teaches the apparatuses recited in claims 32 or 45.  Edic was used in an anticipatory rejection as it is directed towards fractional flow reserve estimation used for assessing hemodynamic characteristics in CCTA image data, using a CFD model with geometry-based anatomical and coronary flow information. However, Applicant’s arguments submitted in on pages 10-11 of “Remarks” dated February 26, 2021 are persuasive with respect to the following:

    PNG
    media_image1.png
    172
    834
    media_image1.png
    Greyscale

An updated search was performed with respect to applicant’s claimed features and the priority date. Grady was determined as being pertinent to the overall field of endeavor, as it is also directed towards the use of machine learning on medical image data by obtaining a parameterized model associated with anatomy of each of the one or more individuals to train a machine-learning system a patient-specific parameterized model that can predict possible parameters and does suggest the application of the model for stenosis. However, Grady still fails to teach the claimed features in the manner specified, i.e. “analyze the three-dimensional model of a selected vessel segment to determine a location of a potential stenosis”, “calculate dimensions of the potential stenosis using the three-dimensional model for the selected vessel segment”, “calculate a vascular parameter using the three-dimensional model for the selected vessel segment and the calculated dimensions of the potential stenosis”. As a result, the claimed language which is highly dependent upon the recited limitations, is not taught by the prior art, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

May 22, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662